DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of S/N 14/938375, filed 11/11/15.
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/19, 09/13/19 and 04/23/20 were considered by the examiner.

Drawings
The drawings were received on 05/23/195.

Specification
The disclosure is objected to because of the following informalities: the current status of the parent application (whether abandoned or patented/patent #) must be updated. Appropriate correction is required.

Claim Objections
Claims 3-5, 9 and 13 are objected to because of the following informalities: all abbreviated terms (i.e. “LiTFSI”, “TEGDME”, “PEO” and the likes) should be changed to its non-abbreviated form and/or full nomenclature so as to have a clear understanding of the limitation. Appropriate correction is required.
Claims 3-4 and 13 are objected to because of the following informalities: all parenthetical characters [i.e. “(LiTFSI)”, “(mw:200-2000)” and the likes] should be removed and the limitation(s) within it should be recited in a positive manner, if so intended, so as to have a clear understanding of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: there should be a space between the limitations “claim 1wherein”. Appropriate correction is required.

Double Patenting
Applicant is advised that should claims 10 and 12 be found allowable, claims 15-16, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 7 recites the broad recitation “about 24 to about 82 percent by weight”, and the claim also recites “about 46 to about 66 percent by weight” and “about 40 to about 66 percent by weight” which is the narrower statement of the range/limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 8 recites the broad recitation “about 15 to about 80 percent by weight”, and the claim also recites “about 18 to about 76 percent by weight”,  “about 34 to about 54 percent by weight” and “about 34 to about 60 percent by weight”  which is the narrower statement of the range/limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 9 recites the broad recitation “about 10 to about 60 percent by weight”, and the claim also recites “about 10 to about 50  which is the narrower statement of the range/limitation.
Claim 14 recites the limitation "the glyme or mixture of glymes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 14 recites only one specific glyme substance, it is immediately unclear whether applicant refers to one “glyme” per se, to “a mixture of glymes”, and if so is the case, the remaining glyme materials to make “the mixture of glymes” are unknown. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al 2014/0072881.
As to claims 1, 3, 5, 10, 12-13, 15-16:
Park et al disclose that it is known in the art to make a solid polymer electrolyte battery (Abstract; 0041; 0066-0072; 0093; 0111; 0008; 0084; 0109; CLAIM 1) comprising a composite electrolyte-separator layer/film (i.e., dry film/sheet, see 0137) interposed between the anode and the cathode including a dry/non-aqueous self-supporting film/layer (Abstract; 0041; 0061-0063; 0066-0072; 0093; 0025-0026; CLAIM 1) wherein the electrolyte-separator film comprises a material composition including dimethoxyethane (glyme); a lithium salt; and polyethylene oxide (PEO) (the polymeric complexing agent) (0051-0052; 0055; 0116; 0128; Abstract) such as PEO18LiTFSI-SiO2 with a dimethoxyethane (glyme) solution where 1 M of LiTFSI is dissolved (0137; Preparation Example 1).
With respect to the weight percent (wt. %) of the glyme, PEO (the polymer complexing agent) and the Li-salt: Park et al disclose the use polyethylene oxide (PEO) (the polymeric complexing agent) (0051-0052; 0055; 0116; 0128, Abstract) such as PEO18LiTFSI-SiO2 with a dimethoxyethane (glyme) solution where 1 M of LiTFSI is dissolved (0137; Preparation Example 1). See also Table 2 (molar amounts) 1M, 2.0M, 3.0M LiTFSI/TEGDME. Further, Preparation Examples 3-5 show composite materials including the lithium salt LiTFSI, PEO and diglyme or tryglyme, or tegraglyme (TEGDME), respectively (0139-0141); and Comparative Preparation Example 3 show composite materials including the lithium salt LiTFSI, PEO and polyethylene glycol dimethyl ether (PEGDME) (0144). See also Table 2 (molar amounts) 0.5M, 1M, 2.0M, 3.0M LiTFSI/TEGDME, and/or 1M LiTFSI/PEGDME. In this case, it is contended that the foregoing composite material including the lithium salt LiTFSI and the PEO satisfies applicant’s broadly claimed weight percent range as recited in claims 1, 7 and 9 (0137; Preparation Example 1, see also Table 2: molar amounts). Similarly, the composite materials including the lithium salt LiTFSI, PEO and diglyme or tryglyme, or tegraglyme (TEGDME) or polyethylene glycol dimethyl ether (PEGDME), respectively, satisfies applicant’s broadly claimed weight percent range as recited in claims 1 and 8 (0139-0141; Preparation Examples 3-5). Refer to Table 2 (molar amounts) 0.5M, 1M, 2.0M, 3.0M LiTFSI/TEGDME, and/or 1M LiTFSI/PEGDME. 
As to claim 2:
	The teachings of Park et al encompass saturating/combining the composite electrolyte-separator layer/film (i.e., dry film/sheet, see 0137) with a liquid electrolyte composition including organic solvents (i.e., non-aqueous) (0048-0053). 
As to claims 4, 14:
Park et al disclose the use diglime, tryglyme, tetraglyme (i.e., also known as tetraethylene glycol dimethyl ether or TEGDME) (0050, 0139, 0140-0141; Tables 1-2); and polyethylene glycol dimethyl ether (PEGDME) (0144; Tables 1-2). 

As to claim 6:
Park et al disclose the use of inorganic particles/fillers (0059; 0038; Abstract). 
As to claim 17:
Park et al disclose the polyethylene oxide has a molecular weight of 6 x 105 (0137). 
Park et al disclose a solid polymer electrolyte battery according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific weight percent of the glyme/glyme mixture/lithium salt and polymeric complexing agent. 
In view of the above, it would have been obvious to a skilled artisan before the effective filing date of the presently claimed invention to make the claimed electrolyte film by having the specific weight percent of the glyme/glyme mixture/lithium salt and polymeric complexing agent because generally speaking, differences in concentration or amount of material (i.e. weight percent; mass percent; content; and the likes) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or amount of material is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. " In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration or amount of material. See MPEP 2144.05 Obviousness of Ranges. Moreover, Park et al recognizes the amount of material (i.e. weight percent) as a variable which achieves a recognized result, thus, the specific range of weight percent of the glyme/glyme mixture/lithium salt and polymeric complexing agent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the specifically weight percent range is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al 2014/0072881 as applied to claim 1 above, and further in view of Visco et al 2013/0295471.
Park et al is applied, argued and incorporated herein for the reasons expressed supra. 
However, the preceding reference does not expressly disclose the specific pore size of the separator/electrolyte film. 
In this respect, Visco et al discloses that it is known in the art to make composite electrolyte-separator layers for batteries wherein the composite electrolyte-separator layer can be made of glymes, polyethylene oxide and lithium salts (0111) and has a porous size of about 500 nm, 1 µm, or in the range of 5 nm to 500 nm, or 500 nm to 1 µm (0122; 0124; 0131; 0120, 0122).  Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the porous size of the separator film is 500 nm or 1 µm. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to make the separator film of Park et al by having the specific pore size of the separator/electrolyte film of Visco et al as Visco et al teach that the specifically disclosed Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727